Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in reference to the communication filed on 16 NOV 2020.  
Claims 1-20 are present and have been examined. 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what 
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim[ 2 1-20 of U.S. Patent No. 10867314. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the ‘314 limitation, while more narrow than the pending claims of the ‘057 application, would read on each of the limitations of the independent claims 1, 11, of the ‘057 pending claims. 

Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As explained below, the claim(s) are directed to an abstract idea without significantly more. 

With respect to claims 1-20, the independent claims 1, 11 recite a computer implemented method and system, which is/are a statutory category of invention. 
With respect to claims 1-20 the independent claims (claims 1, 11)  are directed, in part, to: determining biometric information of a wearer…; accessing biometric data sharing preferences associated with the wearer…including a first sharing preference…; detecting initiation of a first action being performed…; indicate that the wearer has not agreed to the first sharing preference…; indicate that the wearer has agreed to the second haring preference category, transmitting the information associated with the second category and determined during performance of the first action.” These claim elements are considered to be abstract ideas because they are 
This judicial exception is not integrated into a practical application. In particular, the claims recite wherein the method/system itself is computer implemented, and in claim 11, wherein the computer system includes a compute readable medium storing computer executable instructions/processors, and further, wherein the information about the biometrics is accessed electronically.  The computing elements – i.e. method and system elements, are recited at a high-level of such that it amounts no more than mere instructions to apply the exception using a generic computer component – in this case receiving, sending and detecting information, and reacting accordingly. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as wherein the “method/system itself is computer implemented,” and in claim 11, wherein the computer system includes a “computer readable medium storing computer executable instructions/processors,” and further, wherein the information about the biometrics is accessed “electronically.” When considered individually, the computing hardware claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in [068] “A biometric information exchange system 705 can be implemented by a computer server, any computing system, or processing modules 224, 228.” These passages, as well as others, makes it clear that the invention is not 
Dependent claims 2, 6, 7, 9, 10 directed to categories of preferences, providing or ranking information generated from the categories themselves, and modifying consent for the categories.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing human behaviors such as relationships between people, including rules/instructions among people.  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 3, 4, 5, 8 are not directed any additional abstract ideas, however, they do at least nominally recite additional elements. Claim 3, 4, 5 discuss displaying of preference choices and subsequent offers on a display, while claim 8 discloses a secure connection between a display and a computing system. The use of a display to share information is not found to be a practical application as it is merely applying the abstract idea to the technological environment, and similar, no improvement is found nor other evidence of significantly more is found in the use of a display. Displaying data on a screen is at best, extra solution activity. Similarly, the discussion of the connection between the elements is descriptive at best – no specific information is claimed that would support a finding of a practical application nor significantly more.  While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.


Prior Art

Claims 1-19, as presented, appear to be free from the prior art.  
Examiner believes the closest cited prior art of record is: 
Purves (US 20150073907 A1)
Pahwa et al (US 20160019360 A1, hereinafter Pahwa)
Starner et al (US 20140337634 A1, hereinafter Starner)
Schowengerdt (US 20150235438 A1)
Hoffman et al (US20110098928, hereinafter Hoffman).
Purves as cited discloses a head mounted system, through with the images of the user’s eyes are obtained, as well as obtaining biometric information from the given user, and to request consent from a user in order to record said biometric information. Purves also discloses wherein a user’s consent or interaction with a plurality of offers occurs within the headset, as well as tracking metrics of the offers the user interacts with and/or receives. Pahwa as cited discloses actually communicating the consent request for a plurality of categories of information, receiving a response from the user, and transmitting only the approved biometric information as noted in the request for the given activity. Starner as cited discloses specifically communicating a consent to the user and receiving an approval or disproval from the user based on the eye images as obtained, and allowing the user to either select continuously or selectively allowing the activity to be collected. Schowengerdt discloses a means through which the head set is used to present depth panes to the user. Hoffman further discloses a particular version of the consent request per se in the form of a pop up window. 
However, the references when considered separately or in combination fail to disclose the specific ordering of limitations as claimed. In particular Examiner finds that Applicant’s amendments have further tied the consent request per se to a specific activity, and further tied that activity and therefore the consent itself to a given first action. Examiner further finds that while the cited references disclose various elements in which a user may rescind a type of consent for monitoring, the cited references do 
The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 






/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622